84929: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-23947: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84929


Short Caption:BOWLES (TRAVIS) VS. THE SECOND JUD. DIST. CT.Court:Supreme Court


Related Case(s):84969


Lower Court Case(s):Washoe Co. - Second Judicial DistrictClassification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerTravis Wilford Bowles
					In Proper Person
				


RespondentConnie J. SteinheimerAaron D. Ford
							(Attorney General/Carson City)
						


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of WashoeAaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/23/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/27/2022Filing FeePetition Filing Fee Waived. Criminal. (SC)


06/27/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus or in the Alternative Show Cause. (SC)22-20264




06/27/2022MotionFiled Proper Person Motion to Continue to Proceed In Forma Pauperis this Time. (SC)22-20265




07/01/2022Order/ProceduralFiled Order Denying Motion.  On June 27, 2022, petitioner filed a motion to proceed in forma pauperis.  The motion is denied, as the filing fee was waived upon filing of the petition.  (SC)22-20904




07/29/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  RP/JH/LS  (SC)22-23947





Combined Case View